Judgment reversed on the law and the facts and a new trial granted, costs to abide the event, on the ground that it was admitted that the posts and wires were placed by the defendants in close proximity to the sidewalk and within the boundaries of the street and that the plaintiff tripped and fell thereon; that the verdict is against the weight of evidence on the question of contributory negligence; and that it was error not to submit to the jury the question of the maintenance of a nuisance by defendants as plaintiff requested. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.